DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dening (US 6,333,677).
For claim 1, Figure 7 of Dening teaches a frequency detector comprising: a first impedance circuit (302, 304) having a first terminal (left side of 302) configured to receive an input signal (102, by way of 200), and a second terminal (right side of 302) configured to output a divisional signal (signal at the junction connection of L1, L2 and L3); and a second impedance circuit (312, 314 and 316) having a first terminal (bottom side of 312 that connects with 302) coupled to the second terminal of the first impedance circuit (302, 304), and a second terminal (top side of 312) coupled to a first system voltage terminal (122); wherein: a frequency response of the first impedance circuit (302, 304) is different from a frequency response of the second impedance circuit (312, 314, 316); and a resistance of the first impedance circuit (302, 304), a resistance of the second impedance circuit (312, 314, 316), and the divisional signal (signal at junction of L1, L2, and L3) change with a frequency of the input signal (102).
For claim 2, it is seen in the operation Figure 7 of Dening that wherein within a testing frequency band, a change of impedance with respect to frequency of the first impedance circuit (302, 304) and a change of impedance with respect to frequency of the second impedance circuit (312, 314, 316) have opposite tendencies.
For claim 5, Figure 7 of Dening teaches wherein the second impedance circuit (312, 314, 316) comprises a second capacitor (312) and a second inductor (312) coupled in series between the first terminal and the second terminal of the second impedance circuit (312, 314, 316).
For claim 6, Figure 7 of Dening teaches a signal adjustment circuit (200) coupled to the first terminal of the first impedance circuit (302, 304), and configured to adjust a waveform of the input signal (102) so that a voltage variation of the input signal becomes more regulated after being adjusted (at output of 200), wherein the first terminal of the first impedance circuit receives the adjusted input signal (output of 200).
For claim 7, Figure 7 of Dening teaches wherein the signal adjustment circuit (200) comprises: a rail to rail amplification circuit coupled to the first terminal of the first impedance circuit, and configured to adjust the waveform of the input signal and have the first terminal of the first impedance circuit receive the adjusted input signal; or a feedback amplifier (210) coupled to the first terminal of the first impedance circuit (302, 304), and configured to adjust the waveform of the input signal (102) and have the first terminal of the first impedance circuit (302, 304) receive the adjusted input signal (output of 200).
For claim 11, Figure 7 of Dening teaches a radio frequency circuit comprising: a frequency detector (Figure 7) comprising: a first impedance circuit (302, 204) having a first terminal (left side of 302) configured to receive an input signal (102, by way of 200), and a second terminal (right side of 302) configured to output a divisional signal (signal at junction of L1, L2 and L3), wherein the frequency detector (Figure 7) outputs a detection signal (signal at junction of L1, L2 and L3) according to the divisional signal (signal at junction of L1, L2 and L3); and a second impedance circuit (312, 314, 316) having a first terminal (bottom side of 312) coupled to the second terminal of the first impedance circuit (302, 304), and a second terminal (top side of 312) coupled to a first system voltage terminal (122); and a signal processing unit (306, 308, 310) configured to process the input signal (102), and adjust a frequency response of the signal processing unit (306, 308, 310) according to the detection signal (signal at L1, L2, and L3); wherein: a frequency response of the first impedance circuit (302, 304) is different from a frequency response of the second impedance circuit (312, 314, 316); and a resistance of the first impedance circuit (302, 304), a resistance of the second impedance circuit (312, 314, 316), and the divisional signal (signal at junction of L1, L2, and L3) change with a frequency of the input signal (102).
For claim 12, it is seen in the operation Figure 7 of Dening that wherein within a testing frequency band, a change of impedance with respect to frequency of the first impedance circuit (302, 304) and a change of impedance with respect to frequency of the second impedance circuit (312, 314, 316) have opposite tendencies.
For claim 15, Figure 7 of Dening teaches wherein the second impedance circuit (312, 314, 316) comprises a second capacitor (312) and a second inductor (312) coupled in series between the first terminal and the second terminal of the second impedance circuit (312, 314, 316).
For claim 16, Figure 7 of Dening teaches a signal adjustment circuit (200) coupled to the first terminal of the first impedance circuit (302, 304), and configured to adjust a waveform of the input signal (102) so that a voltage variation of the input signal becomes more regulated after being adjusted (at output of 200), wherein the first terminal of the first impedance circuit receives the adjusted input signal (output of 200).
Allowable Subject Matter
Claims 3, 4, 8-10, 13, 14, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842